DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 8 and 13 with the important feature being “at least two first linear transmission members of the plurality of first linear transmission members being connected to the first intermediate connector; and a at least one second wiring member including at least one second linear transmission member and a second intermediate connector to which the at least one second linear transmission member is connected, wherein in a state where the first intermediate connector and the second intermediate connector are connected to each other, thus at least one a first part member of the plurality of at least two first linear transmission members connected to the first intermediate connector are is connected to all of the at least one second linear transmission member included in the second wiring member, and a second part of the at least two first linear transmission members is not connected to the at least one second linear transmission member (claim 1);” “a first type second wiring member and a second type second wiring member are prepared and one of them is selectively or interchangeably connected to the common first intermediate connector (claim 10);” “ none of the at least one second linear transmission member is 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed September 21, 2021, with respect to claims 1, 10, 11 and 12 have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The applicant argues that Ikuta does not disclose or teach at least "in a state where the first intermediate  connector and the second intermediate connector are connected to each other, a first part of the at least two first linear transmission members connected to the first intermediate connector is connected to all of the at least one second linear transmission member included in the second wiring member, and a second part of the at least two first linear transmission members is not connected to the at least one second linear transmission member," as recited in claim 1; none of the cited references disclose or teach at least that a first type second wiring member and a second type second wiring member are prepared and one of them is selectively or interchangeably connected to the common first intermediate connector (claim 10); Kondoh does not disclose or teach the details of the connection of wires between the connectors connected with each other. Accordingly, Kondoh does not particularly disclose or teach at least "none of the at least one second linear transmission member is connected to a second part of the at least two first linear transmission members connected to the first intermediate connector," as recited in claim 11 in the claimed combination. The new claim 12, is based 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/KRYSTAL ROBINSON/Examiner, Art Unit 2847    
/William H. Mayo III/Primary Examiner, Art Unit 2847